07/08/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0161

                                       DA 20-0161
                                                                            FILED
STATE OF MONTANA,
                                                                            JUL 08 2020
             Plaintiff and Appellee,                                     Bowen Greenwood
                                                                       Clerk of Supreme Court
                                                                          State of Montane
      v.                                                          ORDER

ROBERTO SALAMAN-GARCIA,

             Defendant and Appellant.


      This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's opening brief"
filed on July 8, 2020, this Court has determined that the brief does not comply with the
Rules and must be resubmitted.
      M. R. App. P. 11(4)(e) provides that a brief must be accompanied by a
certification of compliance which states the document's line spacing and states either:(1)
the document is proportionally spaced, together with the typeface, point size, and word
count; or (2) the document uses a inonospaced typeface, together with the number of
characters per inch and word count, or, the number of counted pages, pursuant to M. R.
App. P. 11(4)(b) or (c).
       M. R. App. P. 11(6)(b)(vi) provides that the cover page of the brief must include
the title of the document being filed, such as "Appellant's Brief," "Petition for
Supervisory Control," or "Motion to Dismiss Appeal."
      The Court has determined that the Appellant's brief does not comply with the
above-referenced rules and must be resubmitted.
Therefore,
      IT IS ORDERED that the signed original and nine copies of the referenced brief
be returned for revisions necessary to comply with the specified Rules;
      IT IS FURTHER ORDERED that a signed original and nine copies of the revised
brief ordered herein be filed within ten (10) days of the date of this Order with the Clerk
ofthis Court and that one copy ofthe revised brief be served on each counsel ofrecord;
      IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed;
      IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M.R. App.P. 13 shall run from the date offiling ofthe revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to counsel for
Appellant and to mail a true copy of this Order to all counsel upon whom the brief was
served.
      DATED this 8th day of July, 2020.
                                                        For the Court,




                                                        B
                                                                       Justice